UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7297



LINWOOD DOUGLAS THORNE,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                            Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:94-cr-00453-DKC; 06-1022-DKC)


Submitted:   December 4, 2006          Decided:     December 21, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Linwood Douglas Thorne, Appellant Pro Se. Stephen S. Zimmermann,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Linwood Douglas Thorne appeals the district court's order

construing his motion for sentence review under 18 U.S.C. § 3742

(West 2000 & Supp. 2006) as a motion for relief under 28 U.S.C.

§ 2255 (2000), and subsequently dismissing the § 2255 motion

without     prejudice     for     lack    of   jurisdiction       because   it    was

successive and unauthorized.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).              A certificate of appealability will

not   issue      absent   “a   substantial       showing    of   the   denial    of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find     that    the    district       court’s     assessment     of    his

constitutional claims and any dispositive rulings are debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude      that   Thorne      has     not   made   the    requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.*      We dispense with oral argument because the facts and




      *
      To the extent that Thorne’s informal brief filed in this
court can be construed as a request for this court’s permission to
file a successive § 2255 motion under 28 U.S.C. § 2244(b), we deny
it.

                                         - 2 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 3 -